Citation Nr: 0526098	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-22 129	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tendonitis of both 
arms.

2.  Entitlement to service connection for arthritis of the 
hips, elbows, and cervical spine.

3.  Entitlement to a compensable disability rating for 
service-connected residuals, tendon laceration, with fusion 
of the right fifth finger from March 28, 1994 to May 18, 
1998.

4.  Entitlement to a compensable disability rating for 
service-connected residuals, tendon laceration, with fusion 
of the right fifth finger from July 1, 1998 to August 15, 
1999.

5.  Entitlement to an increased disability rating for 
service-connected residuals, tendon laceration, with fusion 
of the right fifth finger, currently rated as 20 percent 
disabling, effective from October 1, 1999.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1996 and November 1999 RO rating 
decisions.  In the February 1996 rating decision, the RO 
denied an increased disability rating for service-connected 
residuals, tendon laceration, with fusion of the right fifth 
finger, then rated as noncompensable.  The RO granted a 10 
percent rating for this disability in June 2003.  By way of a 
rating decision dated in June 2005, the veteran's service 
connected residuals, tendon laceration, with fusion of the 
right fifth finger, was granted an increased rating to 20 
percent.

From May 19, 1998 to June 30, 1998 and from August 16, 1999 
to September 30, 1999, the veteran was assigned a temporary 
total rating for convalescence following surgery for his 
service-connected residuals, tendon laceration with fusion of 
the right fifth finger.  The Board has therefore listed the 
issues as noted on the cover page of this document.

In the November 1999 rating decision, the RO denied service 
connection for tendonitis of both arms and for arthritis of 
the hips, elbows, and cervical spine.  In August 2000, the 
Board remanded the claim for an increased compensable rating 
for residuals of tendon laceration of the right fifth finger.  

In September 2003, the Board received additional medical 
evidence from the veteran pertaining to his service-connected 
left knee disability.  However, a claim involving an 
increased rating for the left knee disability is not 
presently before the Board on appeal.  The veteran withdrew 
his appeal of that issue in a statement received by the RO in 
November 1998.  In April 2005, the veteran submitted a 
statement indicating he was filing a claim for an increased 
rating for the service-connected left knee disability.  The 
Board refers this claim to the RO for appropriate action.

In October 2003, the Board remanded the claims of service 
connection for tendonitis of both arms, service connection 
for arthritis of the hips, elbows and cervical spine and the 
claim for an increased rating for the service-connected 
residuals, tendon laceration, with fusion of the right fifth 
finger. 

In April 2005, the veteran submitted a statement indicating 
that he was filing a claim for a total rating based on 
individual unemployability.  This issue has not been 
developed or adjudicated for appellate review.  Therefore, 
the claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence.

2.  Tendonitis of both arms is not related to disease or 
injury in service and was not caused or aggravated by a 
service-connected disability.

3.  Arthritis of the hips, elbows, and cervical spine is not 
related to disease or injury in service, was not diagnosed 
within one year of service discharge and was not caused by a 
service-connected disability.

4.  The veteran was assigned a temporary total rating based 
on surgical convalescence from May 19, 1998 to June 30, 1998 
and from August 16, 1999 to September 30, 1999.

5.  From May 28, 1994 to May 19, 1998, the service-connected 
residuals, tendon laceration, with fusion of the right fifth 
finger was manifested by impairment which more nearly 
approximated extreme unfavorable ankylosis of the little 
finger, and such impairment was equivalent to amputation of 
the little finger without metacarpal resection.

6.  From July 1, 1998 to August 15, 1999, the service-
connected residuals, tendon laceration, with fusion of the 
right fifth finger was manifested by impairment which more 
nearly approximated extreme unfavorable ankylosis of the 
little finger, and such impairment was equivalent to 
amputation of the little finger without metacarpal resection.

7.  Effective from October 1, 1999 the veteran's service-
connected residuals, tendon laceration, with fusion of the 
right fifth finger are analogous to amputation of the little 
finger with metacarpal resection.


CONCLUSIONS OF LAW

1.  Tendonitis of both arms was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).

2.  Arthritis of the hips, elbows, and cervical spine was not 
incurred in or aggravated by service; arthritis may not be 
presumed to have been so incurred; and arthritis of the hips, 
elbows and cervical spine is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

3.  From May 28, 1994 to May 19, 1998, the criteria for a 10 
percent rating, but no more is warranted for the service-
connected residuals, tendon laceration, with fusion of the 
right fifth finger.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.71, Diagnostic Codes 
5156, 5227, (2001).

4.  From July 1, 1998 to August 15, 1999, the criteria for a 
10 percent rating, but no more is warranted for the service-
connected residuals, tendon laceration, with fusion of the 
right fifth finger.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.71, Diagnostic Codes 
5156, 5227, (2001).

5.  Effective from October 1, 1999, the criteria for a rating 
in excess of 20 percent is not warranted for the service-
connected residuals, tendon laceration, with fusion of the 
right fifth finger.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.71, Diagnostic Codes 
5156, 5227 (2001); 4.71, Diagnostic Codes 5156, 5227, 5230 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in September 2001, October 2002, April 2003 and July 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including September 2001, October 2002, April 2003 and 
July 2004 VCAA letters) informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOCs, 
SSOCs and various letters informed him why the evidence on 
file was insufficient to grant the claims; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Factual Background

The veteran's service medical records show that in December 
1960, he was treated for soreness of the right shoulder.  In 
January 1961, the veteran indicated that his right shoulder 
pain had extended down into the arm and up into the neck.  In 
February 1961, the veteran lacerated the extensor digitorum 
tendon at the wrist.  In March 1961, he was found to have an 
inability to extend the 5th finger at the metacarpal 
phalangeal (MCP) joint.  He was diagnosed as having a severed 
extensor tendon of the right fifth finger.  The plan was to 
have the veteran undergo surgery to repair the tendon in May 
1961.  The veteran was referred to the surgery clinic in 
April 1963.  A May 1963 report from the surgical clinic noted 
that two years prior the veteran sustained a laceration over 
the ulnar aspect of the dorsum of his right hand which 
resulted in extensor tendon injury to his little finger.  On 
examination, the veteran complained of having an inability to 
completely extend the right little finger which interfered 
with his ability to type.  The physician stated that he did 
not feel that the veteran's right little finger deformity 
warranted any surgical intervention due to the length of time 
since the original injury.  He stated that muscle atrophy had 
probably supervened and that a tendon transfer or a tenodesis 
would be necessary in order to restore complete extension.  
He stated that if a tenodesis was undertaken this would cause 
some loss of flexion and use of his hand.  

An August 1963 service discharge examination report was 
negative for any disability of the hips, elbows, arms, or 
cervical spine.  Physical examination revealed that the 
veteran's spine, upper extremities and lower extremities were 
normal.

By rating action dated in December 1989, the RO granted 
service connection for residual laceration, tendon injury 
right 5th finger and assigned a noncompensable rating, 
effective from July 1989.  

A December 1992 magnetic resonance imaging (MRI) of the 
cervical spine reveals an impression of moderately severe 
degenerative changes from C4 through C7 with predominantly 
uncovertebral degenerative osteophyte formation protruding 
posteriorly causing C5/6 and C6/7 stenosis.

In March 1994, the veteran filed a claim for a compensable 
rating for the service-connected residual laceration, tendon 
injury of the right 5th finger.  

In connection with the claim, the RO scheduled the veteran 
for a VA examination in November 1995.  Physical examination 
of the right hand revealed that the veteran kept a flexion 
position of the finger at 40 degrees, because of lack of 
extension movement.  There was a well-healed superficial 
surgical scar over the hypothenar muscle, especially the 
dorsum of the hand, two inches in length.  Measurement in 
painless active range of motion of the phalangeal joint in 
fifth finger of the right hand responded with 0 to 45 degrees 
in distal interphalangeal (DIP) joint in flexion, and 0 to 85 
degrees in proximal interphalangeal (PIP) joint flexion 
movement, 0 to 80 degrees in metacarpal phalangeal joint in 
flexion movement.  He had 3/5 in grade of strength in fifth 
finger extensors, and 4/5 in flexors.  Dynamometric handgrip 
power measurement responded with 100 force pounds in his 
right hand which was his dominant side, and 90 force pounds 
in his left hand with low endurance suspected in his right 
hand.  Sensation to pinprick stimuli test responded and was 
preserved throughout the right hand.  X-ray studies revealed 
degenerative changes of the right hand.  The examiner 
assessed residuals from deep laceration injury of the right 
hand with deformity remaining; and degenerative joint disease 
of the right hand.

VA outpatient treatment records from 1995 to 1996 show that 
the veteran was treated for his service-connected right fifth 
finger disability.  These reports show that the veteran had 
pain in the right hand and that he had decreased range of 
motion and strength of the right fifth finger.

In February 1996, the RO denied the claim for an increased 
compensable rating for residuals of laceration with tendon 
injury of the right fifth finger.  In denying the claim, the 
RO stated, in essence, that his disability was not shown to 
involve extremely unfavorable ankylosis or that it was 
analogous to an amputation.

In a March 1996 statement and during a May 1996 RO hearing, 
the veteran asserted that he had problems involving the right 
fifth finger.  He reported that he had had problems 
performing certain tasks as a result of his service-connected 
right fifth finger disability and that his condition caused 
pain.  He reported having problems performing certain type of 
work.

A March 1996 MRI report of the cervical spine reveals some 
postoperative changes consistent with enhancing fibrosis in 
and adjacent to the left C5-6 foramen consistent with prior 
surgery.  Bilateral foraminal spurs were noted at C5-6 and 
C6-7.  There was slight ventral and posterior cord 
impingement at C5-6 and left anterior cord impingement at C5-
6 and left anterior cord impingement at C6-7.  He did not see 
an extruded disc fragment.

In June 1997, the veteran underwent another VA examination of 
the right hand.  He complained of having pain in the fifth 
finger as well as throughout the dorsum of the hand which 
radiated to the ulnar side of the forearm.  He had soreness 
over the third, fourth and fifth finger knuckles, metacarpal 
joints.  He complained of weakness and having difficulty in 
making a hand grasp in the right hand.  Physical examination 
revealed a well-healed superficial surgical scar over the 
ulnar side of the dorsum of the hand, two inches in length 
with diffuse tenderness over the dorsum of the hand, 
especially the ulnar side, and also tenderness of the 
metacarpophalangeal (MCP) joint area, and some hypertrophic 
change.  Measurement in painless active range of motion of 
the fifth finger of the right hand responded as 0 to 55 
degrees in MCP joint, and kept slight flexion position, and 0 
to 70 degrees in proximal interphalangeal joint in flexion 
and extension, and 0 to 30 degrees in distal interphalangeal 
joint of the fifth finger in flexion and extension in right 
hand.  He had 3/5 in grade of muscle strength in fifth finger 
extensors and 4/5 in flexors, and otherwise 5/5 in grade of 
strength in the right hand.  Dynamometric handgrip power 
measurement responded as 85 force pounds in the right hand 
which was the dominant side and 100 force pounds in the left 
hand.  There was evidence of decreasing fine dexterity of the 
fingers in the right hand, especially the fifth finger.  
Sensation to pinprick stimuli test responded as unremarkable 
throughout the right hand and forearm.  X-ray studies 
revealed progressive degenerative osteoarthritis of the right 
hand.  The examiner's assessment was residuals from deep 
laceration of the right hand, dorsum of fifth finger area, 
including tendon injury, and functional deficit and traumatic 
degenerative joint disease.

A February 1998 statement by Dr. Rothacker noted a history of 
old extensor digit laceration with complaints of stiffness.

A May 1998 VA medical report reveals diagnoses of right 
carpal tunnel syndrome, and extensor tendon laceration of the 
right little finger.  It was reported that the veteran 
underwent a right carpal tunnel release with tendon transfer 
of the distal extensor digitorum cummunis tendon of the 
little finger to the extensor digitorum of the right finger 
with tenolysis of the extensor digit minimi tendon to the 
little finger.  June 1998 reports reveal that the veteran 
received follow-up treatment.  A July 1998 treatment report 
reveals that the veteran's extensor tendon had most likely 
ruptured.

June 1998 letters from Michael L. Cowan, M.D. states that the 
veteran had degenerative joint disease of the cervical spine.  
He reported that the veteran had cervical osteophytosis with 
radiculopathy in 1993 and that he underwent successful 
cervical hemilaminectomy for the affected area at that time.  
He also reported that the veteran had degenerative 
osteoarthritis of the right hand and knees.  A July 1998 
statement on Dr. Cowan's letter head states the following: " 
I have received the x-rays of the above named patient's hips 
(sic) and again it shows osteoarthritis.  This clearly shows 
that osteoarthritis moves from one joint to the next."

In September 1998, the RO assigned a temporary total rating 
from May 19, 1998 to June 30, 1998 based on the surgical 
procedure performed in May 1998.  Thereafter, the veteran was 
assigned a noncompensable rating.

A physical therapy report dated in September 1998 reveals 
that the veteran's right little finger was not active.  His 
right little finger had an inability to achieve even neutral 
posture.  The little finger's proximal interphalangeal joint 
was stiff and sore.  A subsequent report in September 1998 
reveals that the veteran complained of the finger not 
functioning properly.  It was noted that the veteran lacked 
complete extension of the small finger.  He was also noted to 
have some swelling of the finger.  The impression was minimal 
disability of extension of the small finger.

An October 1998 report from Dr. Banducci states that the 
veteran had been off work since May 1998 following his carpal 
tunnel release.  His December 1998 statement was to the 
effect that the veteran had been unable to work due to upper 
extremity problems.  

A December 1998 report from Gerald W. Rothacker, Jr. M.D. 
noted that the veteran had a reconstruction of a chronic 
extensor tendon deficit of the little finger.  He reported 
that the tendon graft failed about six weeks following the 
surgery during his rehabilitation.  Examination revealed 
swelling over the fifth metacarpal at the site of the tendon 
reconstruction.  There was a mild droop of the little finger 
metacarpal phalangeal joint.  He could not fully flex the 
finger.

A December 1998 report from Gerald W. Rothacker, Jr. M.D. 
noted that the veteran had a full range of motion of the 
elbow, but that there was exquisite tenderness over the 
lateral epicondyle.  He had swelling over the fifth 
metacarpal at the site of the tendon reconstruction.  Dr. 
Rothacker believed the veteran had a right lateral 
epicondylitis.

A December 1998 x-ray study of the elbows revealed minimal 
degenerative changes.  There was no evidence for bony 
fracture.  A December 1998 VA treatment report shows that the 
veteran complained of right upper extremity problems 
following his May 1998 surgery.  He was assessed as having 
tendonitis or lateral epicondylitis.

A January 1999 report reveals that the veteran stated that 
all of the exercises that he was doing for other problems 
gave him tennis elbow.  There was a question following 
evaluation as to whether the veteran had bilateral 
epicondylitis.

Reports from 1999 show that the veteran complained of elbow, 
hip and cervical spine pain.  A February 1999 medical report 
notes the veteran's history of sustaining a laceration to the 
ulnar dorsal aspect of his right hand while in service.  It 
was reported that the incident occurred when he loss his 
balance and inadvertently put his hand through a glass 
window.  This resulted in a laceration of the tendon.  Since 
that time, he had had functional problems of the hand.  He 
underwent a tendon transfer to try to improve the extension 
of the fifth finger.  Postoperatively, the veteran had 
problems with stiffness in all four fingers of the right 
hand.  He was unable to fully flex or extend the fifth digit 
and was unable to adduct his fifth finger.  

Physical examination revealed the veteran had an apparent 
Wartenburg's sign on the right fifth finger.  He had flexion 
of the MCP to 70 degrees and full extension at the MCP.  He 
had flexion of the PIP to 90 degrees and extension to -20 
degrees.  He had a 20 degree flexion contracture of the right 
fifth PIP joint.  DIP range of motion was from full extension 
to 45 degrees of flexion.  These measurements were done 
passively.  He was unable to fully bring the digit into his 
palm, and he was unable to make a full fist with the right 
hand secondary to residual stiffness of digits two through 
four.  He had intact sensation and good motor strength in the 
right hand.  He was very tender to palpation over the dorsum 
of the PIP joint and there was moderate degree of swelling 
about the dorsum of the PIP joint.  There was no evidence of 
infection.  There was a palpable knot in the proximal aspect 
of the fourth and fifth metacarpals corresponding presumably 
to a ruptured tendon transfer.  Apparently the extensor 
digitorum communis (EDC) tendon of the fourth finger was 
transferred to the EDC tendon of the fifth finger, and in his 
post operative rehabilitation apparently ruptured.  The 
impression was that of residual functional loss of the right 
fifth finger secondary to extensor tendon laceration which 
went unrepaired.  The examiner stated that the veteran was 
significantly limited in trying to do fine dexterous work 
with the right dominant hand.  However, the examiner stated 
that grossly he could grasp and lift well and should not be 
limited except by pain.  The etiology of the pain in the 
fifth PIP was unclear.  There appeared to be some synovitis, 
but the reason he developed this was not clear.  

From March 1999 to July 1999, the veteran received physical 
therapy pertaining to the right little finger.  In March 
1999, he reported that he was obtaining a second opinion 
regarding his little finger.  He reported that he did not 
like Dr. Banucci's suggestion of cutting off his little 
finger.  Examination in March 1999 revealed a contracture of 
the right fifth finger at the inter and distal 
interphalangeal joints.  He lacked one centimeter bringing 
the fingertips to the palm.  He was unable to approximate the 
right thumb and fifth finger.  Examination in June 1999 
revealed a 30 degree flexion contracture at the metacarpal 
phalangeal and proximal interphalangeal joints.  Both joints 
were able to straighten without pain.  In July 1999, the 
veteran was noted to have an ulnar deviation of the right 
fifth finger.  

In August 1999, the veteran underwent fusion of the right 
little finger metaphalangeal joint.  A September 23, 1999 
treatment report noted that the veteran had some range of 
motion in the right little finger.  A September 1999 
treatment report reveals that an MRI report of the cervical 
spine revealed a diagnosis of degenerative disc disease.  In 
September 1999, the veteran was able to touch the palm of the 
right hand with digits two and four and one to two 
centimeters away with digits three and five.  Examination of 
the right hand in October 1999 revealed no anti-gravity 
extension and flexion, muscle strength 3-to 3/5.  The fifth 
interphalangeal joint lacked 40 degrees extension, distal 
interphalangeal 12 degrees active extension.  The fifth 
metacarpalphalangeal joint was edematous, but not 
significantly tender.  

An October 1999 VA treatment report indicated that the 
veteran had completed long term goals of using the right hand 
with activities of daily living without sharp increases of 
pain and short term goals of touching the palm with the 
fingertips of each finger.  He was discontinued from 
occupational therapy.

November 1999 X-ray studies of the right little finger 
revealed an impression of status post arthrodesis of the 
right fifth MCP with hardware in place; and fusion not yet 
mature.  November 1999 x-ray studies of the right shoulder 
revealed chronic degenerative changes.  A December 1999 
treatment report reveals that the veteran continued to 
complain of pain in his little finger.  His wounds were 
healed.  He had some contracture of the PIP joint of his 
little finger and he wore a dynamic splint for this.  He also 
complained of tendonitis pain over his lateral right 
epicondyle which he claimed was a direct result of the 
physical therapy he received after his operations.

A December 1999 MRI of the cervical spine and right shoulder 
revealed 1) diffuse degenerative changes throughout the 
cervical spine, worst at C4-5 through C6-7 with some degree 
of spinal canal and foraminal narrowing and 2) very small 
area of slightly elevated signal within the supraspinatus 
tendon probably representing tendinopathy rather than a 
partial tear.

In a December 1999 statement the veteran reported that he had 
tendonitis of both arms which was not due to the tendon 
laceration, but was due to the operation of the right fifth 
finger that was not successful.  The veteran reported that he 
had osteoarthritis of the hips, elbows, and cervical spine.  
He reported that it started in his [service-connected knee 
and right hand].  He reported that his tendonitis was 
aggravated by the operation of the service-connected tendon 
repair of the right 5th finger.  He claimed that he had a 
disability of the hips, shoulders, elbows and neck as 
secondary to his service-connected disabilities.  

VA outpatient treatment reports from 2000 to 2001 reveal that 
the veteran complained of shoulder, neck, right hand, 5th 
little finger, hips, and elbow pain.  Diagnostic studies and 
examination reports revealed diagnoses of severe right 
predominantly C5 radiculopathy, C6-7 roots also affected, 
mild carpal tunnel syndrome on the right, chronic neck pain 
secondary to degenerative disc disease of the cervical spine, 
paresthesias of the upper extremity, upper extremity 
tendonitis, and right acromioclavicular degenerative joint 
disease.  November 1999 x-ray studies of the right shoulder 
revealed chronic degenerative changes.  

The RO, in a November 1999 rating decision, granted a 
temporary total rating (100 percent rating) based on surgical 
treatment necessitating convalescence.  The RO noted that 
medical records received from the VA medical centers showed 
that the veteran had surgery involving fusion of the right 
littler finger metaphalangeal joint on August 16, 1999.  The 
RO noted that a September 23, 1999 report showed that the 
veteran was ready to begin range of motion exercises 
following the August 16, 1999 surgery.  Effective October 1, 
1999, the RO assigned a noncompensable rating.

During a June 2000 Board hearing, the veteran testified that 
he had pain in the right hand, and that his right hand caused 
functional impairment.  He reported having pain in the right 
little finger and he reported that his little finger was 
positioned towards the palm and that this interfered with his 
ability to use the finger.  The veteran stated that he had 
osteoarthritis of the hips and elbows due to his service-
connected disabilities (residual tendon laceration).  

An October 2001 VA examination report details the history of 
the veteran's service-connected residuals of tendon 
laceration of the right fifth finger.  Physical examination 
revealed that the veteran had limitation of motion of the 
right little finger.  X-ray studies of the right hand showed 
degenerative changes and status post arthrodesis of the fifth 
metacarpal phalanx.  Prominent degenerative change was also 
present at the base joint of the thumb and the first MCP 
joint.  Degenerative changes were stable when compared with 
prior film of February 1999.  The arthrodesis was a new 
finding.  The examiner stated that the veteran had functional 
loss of the right fifth finger secondary to fusion of the MCP 
joint and flexion contractures of the distal and proximal 
interphalangeal joint. He had failed reconstruction of the 
right fifth extensor mechanism which resulted in fusion.  Due 
to flexion contractures, the veteran had no functional use of 
the right fifth finger, except with flexion even though he 
could not fully close his fifth finger.  His disability of 
the right fifth finger involved both finger joints and 
muscle, but there was no apparent nerve involvement, except 
the medial nerve which is apparently not related to his 
service-connected disability.  There was weakness and only 10 
degrees of movement at the distal interphalangeal joint, but 
almost full flexion of the proximal interphalangeal joint.  
The examiner stated that the inability for more residual 
range of function was affected by the carpal tunnel condition 
and repetitive use of the wrist and other fingers.  Also with 
repetitive movement of the other fingers, there was pain 
noted at the metacarpal phalangeal joint at the site of the 
fusion.  It was reported that no further improvement in 
active range of motion was possible.

The veteran, in March 2002, submitted an article about both 
osteoarthritis and rheumatoid arthritis.  Concerning the 
latter, the article noted that an airman who experienced 
stiffness and swelling in one of his hands then noticed his 
symptoms began to spread to other joints of his body and that 
he was diagnosed with rheumatoid arthritis.

A May 2003 VA examination report reveals an impression of 
residual changes of the medial aspect of the right fifth 
finger tendon, with limited extension and flexion with fusion 
of the metacarpophalangeal joint.  

By way of a June 2003 rating decision, the RO granted an 
increased rating to 10 percent for residuals, tendon 
laceration with fusion of the right fifth finger, effective 
October 1, 1999.  The RO determined that the veteran had 
functional loss of use of the right fifth finger equaling to 
an amputation of the little finger at the proximal 
interphalangeal joint or proximal thereto.  The RO also 
determined that a rating in excess of 10 percent was not 
warranted since it was not shown that his disability was 
analogous to amputation of the little finger with metacarpal 
resection involving loss of more than one-half the bone.  The 
RO further determined that a compensable rating was not 
warranted for the period of March 28, 1994 (date of claim) 
until August 16, 1999 (date of surgery and time he was 
assigned a temporary total rating).  

In October 2003, the veteran underwent a left total knee 
replacement.  The hospital summary reveals several diagnoses; 
among those are degenerative joint disease, spondylosis of 
the cervical spine, status post surgery in 1993 and 2001, and 
tendon repair of the right hand with carpal tunnel release.

An August 2004 VA examination report notes that the veteran 
had a history of generalized osteoarthritis involving both 
peripheral and spinal joints.  The report noted that the 
veteran injured his right hand several years before requiring 
surgery to the right fifth finger.  He had problems with 
extending the right fifth finger and two surgical attempts 
failed to correct the problem.  He continued to have problems 
using the right hand because of his right fifth finger 
disability.  He also complained of pain in his neck.  He had 
two neck surgeries.  He further complained of pain in both of 
his shoulders.  The examiner noted that the veteran cut his 
tendons in the medial aspect of the right hand which affected 
the function of his right fifth finger.  His surgery to 
repair the tendon was unsuccessful.  It was reported that 
fusion of the finger interfered with his activities of daily 
living.

Physical examination revealed that the veteran had limited 
motion of the right fifth finger and that the right hand had 
a moderate loss of grip strength.  The examiner's impression 
was that the veteran had chronic pain in the right hand and 
that he had a disability of the right hand due to the lack of 
use of the right fifth finger which led to weakness in the 
hand and an inability to use his hand optimally because of 
the disability of the right fifth finger.  He had generalized 
osteoarthritis that developed in his other joints.  He also 
had tendonitis in both shoulders associated with his 
osteoarthritis.  The osteoarthritis in the right hand led to 
chronic tendonitis in the right shoulder due to his inability 
to use his right hand properly.  The examiner stated that 
this had not led to the generalized osteoarthritis that was 
widespread in multiple other joints.  The examiner stated 
that this was a disease that occurred with aging and an 
injury in the left knee was not associated with developing 
osteoarthritis of the neck or the lower back or 
osteoarthritis in any other joints.  The examiner stated that 
the veteran had generalized osteoarthritis that involved his 
hips, elbows, neck, lower back, right knee, hands, wrists and 
feet.  He felt that the veteran's generalized osteoarthritis 
was not due to the injury to his left knee or right hand.  
The examiner stated that the tendonitis the veteran had in 
his right shoulder was related to his right hand problem, but 
on the left it was related to overuse and his osteoarthritis.  
The examiner stated that the disability of the right fifth 
finger was very similar to what would be expected from a 
result of an amputation with metacarpal resection of the 
right fifth finger with more than half the bone loss.  The 
examiner stated that he reviewed the veteran's extensive 
records.

A November 2004 VA outpatient treatment report reveals that 
the veteran was treated for left shoulder pain.  The report 
noted that June 2004 X-ray studies of the left shoulder 
revealed post-traumatic degenerative changes of the left 
shoulder with possible calcific tendonitis/bursitis.

An April 2005 VA examination report shows that the examiner 
conducted an exhausted assessment of the medical evidence in 
the claims file.  He examined the veteran.  Following an 
examination and review of the claims file, the examiner 
stated that it was his opinion that the epicondylitis of the 
elbows was at least as likely as not due to the right upper 
extremity condition and exercise programs the veteran was 
performing in his deconditioned stated.  However, he reported 
that his condition was transient and time limited and that he 
was asymptomatic.  He opined that the veteran's degenerative 
joint disease of the cervical spine, bilateral hips and 
elbows was not related to the service-connected disability of 
the left knee or right fifth finger laceration.  He reported 
that the veteran's osteoarthritic changes were mainly due to 
his age and it was generalized.  He further stated that the 
tendonitis at the shoulders and degenerative joint disease at 
the shoulders was not caused by or related to the right fifth 
finger laceration or residuals of the right fifth finger 
laceration, as it was evidence that the veteran had problems 
with the shoulders only approximately 10 years ago and at 
that time he did not have significant complaints of problems 
in his shoulders.  He stated that it was an on and off 
problem.  The examiner further stated that considering the 
time frame between the right hand condition and the onset of 
the bilateral shoulder pain, and the ability of the veteran 
to continuously use the right hand, it was obvious that his 
right shoulder condition was not aggravated by the right hand 
condition or caused by the right hand condition.  The 
examiner noted that in a prior examination report it was 
reported that the right arm tendonitis was due to the right 
little finger injury, but the report also indicated that the 
right arm tendonitis was due to non-service connected right 
hand osteoarthritis.  The examiner stated that he had the 
opportunity to review the report of August 2004 and that the 
report indicated that the examiner felt the right arm 
tendonitis could be due to the right little finger injury, 
but the left arm condition and the generalized osteoarthritis 
were not related to the right hand condition.  The examiner 
stated that it should also be noted that the veteran had 
carpal tunnel release in 1998, and it was at that time he had 
the fusion of the right fifth metacarpophalangeal joint.  The 
right carpal tunnel syndrome was not cause by the right fifth 
finger extensor tendon laceration.  

The examiner noted that the veteran had multiple disc disease 
of the cervical spine, which can also affect his upper 
extremities including the shoulder joints.  The examiner 
noted that the veteran had generalized osteoarthritis in 
addition to the right fifth finger laceration and that x-ray 
study reports revealed that he had degenerative joint disease 
of multiple joints of both hands and radioulnar joint of the 
right wrist.  In summary, the examiner opined that the right 
hand fifth finger disability and left knee condition were 
independent entities from the generalized degenerative joint 
disease of multiple joints and cervical spine.  He further 
opined that the veteran did not have tendonitis in both arms 
caused by the hospital care, medical or surgical treatment or 
examination furnished the veteran for service-connected 
disability at the VAMC in May 1998, and that the lateral 
epicondylysis was due to the fact that he had degenerative 
joint disease in multiple joints at the time and he had 
symptomatic epicondylitis during activity, which was not 
resolved.

In June 2005, the RO assigned an increased rating to 20 
percent for residuals, tendon laceration, with fusion of the 
right fifth finger, effective October 1, 1999.  Service 
connection is also in effect for residuals of a left knee 
injury.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).  When a veteran contends 
that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.



A.  Service connection for tendonitis of both arms

The veteran contends that tendonitis of both arms resulted 
from surgery he had in May 1998 on his service-connected 
right fifth finger.  In December 1999, he reported that the 
tendonitis in both arms is not from the disability of tendon 
laceration, it was from the operation of the right fifth 
finger that was not successful.  He stated that the 
tendonitis was the result of a surgery performed in May 1998 
at the VAMC in Lebanon which was unsuccessful.

The Board observes that the evidence does not show and the 
veteran does not argue that he has tendonitis of both arms 
which was incurred in service.  His service medical records 
show that in January 1961, the veteran complained of arm pain 
in connection with right shoulder pain.  A disability of the 
arms, including tendonitis, was not diagnosed.  The remainder 
of the veteran's service medical records are negative for any 
complaints pertaining to the arms.  His August 1963 service 
discharge examination report was negative for a disability of 
the arms.  His upper extremities were reportedly normal.  

The first indication of the veteran having tendonitis of the 
arms was in December 1998.  As noted above, the veteran 
claims that the May 1998 surgery caused tendonitis of the 
right arm or that the surgery aggravated his tendonitis.  

Regarding the etiology of the veteran's tendonitis of the 
arms, the Board observes that there are two VA opinions or 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470- 71 (1993).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support the opinion".  Further, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 
11 Vet. App. 420 (1998).  In doing so, the Board is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so. Evans, supra, at 30; Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In August 2004, a VA physician stated that the veteran had 
tendonitis of both shoulders which was associated with his 
osteoarthritis.  The examiner explained that the 
osteoarthritis in the right hand had led to chronic 
tendonitis in the right shoulder due to his inability to use 
his right hand properly.  He related the veteran's 
osteoarthritis to aging and that it was not due to the 
service-connected left knee disability or to the service 
connected residuals, tendon laceration with fusion of the 
fifth finger.  The examiner stated that the tendonitis on his 
right shoulder was related to his right hand osteoarthritis, 
but that the tendonitis of the left shoulder was related to 
overuse and his osteoarthritis.

In April 2005, a VA examiner reported that the veteran's 
osteoarthritic changes were due to his age and that it was 
generalized.  He stated that the tendonitis at the shoulders 
and degenerative joint disease at the shoulders was not 
caused by or related to the right fifth finger laceration or 
residuals of the right fifth finger lacerations.  He 
explained that the veteran's shoulder problems developed 
approximately 10 years prior and that the problems were off 
and on.  The examiner further stated that considering the 
time frame between the right hand condition and the onset of 
the bilateral shoulder pain, and the ability of the veteran 
to continuously use the right hand, it was obvious that his 
right shoulder condition was not aggravated by the right hand 
condition or caused by the right hand condition.  The 
examiner noted the August 2004 prior opinion of record.  In 
noting the opinion, he related that the veteran had carpal 
tunnel syndrome which was not caused by the service-connected 
residuals, tendon laceration with fusion of the 5th finger 
and that the veteran had a cervical spine disability which 
could affect the veteran's upper extremities, including the 
shoulder joints.  He related that the veteran had generalized 
osteoarthritis including of the hands and of the right wrist.  
The examiner concluded that the service-connected right 5th 
finger disability and left knee conditions were independent 
entities from the generalized degenerative joint disease of 
multiple joints and cervical spine.  He also stated that the 
veteran did not have tendonitis of both arms caused by 
hospital care, medical or surgical treatment and examination 
furnished the veteran for the service-connected disability at 
the VAMC in May 1998.

Both opinions of records tend to relate the veteran's 
tendonitis of the arms to osteoarthritis.  In addition, both 
opinions relate the veteran's osteoarthritis to the veteran's 
aging process.  In August 2004, the examiner specifically 
stated that the veteran's osteoarthritis was not due to the 
injury of the veteran's service-connected left knee or 
[residual tendon laceration].  Likewise, the examiner in 
April 2005 stated that the veteran's tendonitis at the 
shoulder and degenerative joint disease at the shoulder was 
not caused by or related to the right fifth finger laceration 
or residuals of the right fifth finger laceration.  The 
examiner also stated, in essence, that the service-connected 
[residual tendon laceration] did not aggravate the veteran's 
shoulder disability.

The Board finds that there are no probative opinions of 
record which relate the veteran's tendonitis of the arms to 
service or to any service-connected disability.  Rather, the 
opinions tend to relate the veteran's condition to his 
nonservice-connected osteoarthritis.  

To the extent that it is found that the August 2004 opinion 
relates tendonitis of the right shoulder to the service-
connected residual tendon laceration, the Board finds that 
the April 2005 opinion is of greater probative value.  This 
opinion provided a more complete and detail rationale for its 
finding that the veteran's tendonitis of the right shoulder 
was not related to the veteran's service-connected 
disabilities (i.e. the left knee and residuals, laceration of 
the tendon).  The April 2005 opinion is also consistent 
whereas, the August 2004 opinion appears to be somewhat 
inconsistent in that it contradicts itself.  On the one hand, 
the opinion relates that veteran's generalized 
osteoarthritis, including of the hands, to the aging process.  
On the other hand, it appears to relate osteoarthritis in the 
right hand to the service-connected condition and then to the 
right shoulder tendonitis.  The April 2005 opinion address 
the inconsistencies of the August 2004 opinion and gives a 
detailed explanation as to why there is no relationship 
between the veteran's right shoulder tendonitis and his 
service-connected disabilities.

Moreover, in April 2005, the VA examiner opined that the 
veteran's tendonitis of both arms was not caused by hospital 
care, medical or surgical treatment or examination furnished 
the veteran for the service-connected residuals, tendon 
laceration, at the VAMC in May 1998.

The Board finds the veteran's assertion that he has 
tendonitis of the arms which was due to or aggravated by his 
service connected residuals, tendon laceration, including 
treatment for such condition lacks probative value.  Where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.

In the absence of probative medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, service connection 
must be denied on a secondary basis.  Wallin v. West 11 Vet. 
App. 509, 512 (1998).  

Since there is no competent medical evidence showing that 
bilateral tendonitis of the arms was incurred in service or 
is due to service-connected disability, the Board must find 
that the preponderance of the evidence is against the claim, 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection for osteoarthritis of the hips, 
elbows, and cervical spine.

The veteran contends that arthritis associated with his 
service-connected disability has moved to other joints in his 
body including his hips, elbows, and cervical spine.  He 
therefore contends that service connection for arthritis in 
these joints is warranted as secondary to the residuals, 
tendon laceration with right little finger fusion and/or as 
secondary to the service-connected left knee disability.  

The veteran does not contend and the evidence does not show 
that the veteran's osteoarthritis of the hips, elbows and 
cervical spine was incurred in service.  His service medical 
records are negative for any complaints or diagnosis 
referable to the hips, elbows and cervical spine.  His 1963 
service discharge examination report reveals that his lower 
extremities, upper extremities and spine were normal.  
Additionally, osteoarthritis of these joints was not 
diagnosed within one year of the veteran's 1963 separation 
from service.  The record demonstrates that osteoarthritis of 
these joints was diagnosed several years following his 
service discharge.  The record shows that a December 1992 MRI 
of the cervical spine revealed moderately severe degenerative 
changes.  Dr. Cowan reported in a June 1998 letter that the 
veteran had degenerative joint disease of the cervical spine 
and that he had osteoarthritis of the hips.  December 1998 x-
ray studies of the elbows revealed minimal degenerative 
changes.  Reports in 1999 reveal a diagnosis of tennis elbow.  
An August 2004 and an April 2005 VA examination report 
reveals that the veteran had osteoarthritis of the hips, 
elbows and cervical spine.

As osteoarthritis of these joints was not diagnosed within 
one year of the veteran's 1963 service discharge, service 
connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

Turning to the veteran's specific assertion that 
osteoarthritis of the elbows, hips and cervical spine is 
related to his service connected left knee disability and 
service-connected residuals, tendon laceration, the Board 
observes the veteran has submitted June and July 1998 letters 
from Michael L. Cowan, M.D. in support of his claim.  In 
these letters, Dr. Cowan reported that the veteran had 
degenerative joint disease of the cervical spine, 
degenerative osteoarthritis of the right hand and knees.  He 
stated that he had received x-ray studies of the hips and 
that it showed osteoarthritis.  He stated that this clearly 
shows that osteoarthritis moves from one joint to the next.  

Pertaining to the etiology of the veteran's osteoarthritis of 
the elbows, hip and cervical spine, the record also contains 
two VA opinions dated in August 2004 and April 2005.  In 
August 2004, the VA examiner stated that the veteran's 
generalized osteoarthritis was widespread in multiple joints.  
He stated that this was a disease that occurred with aging 
and that an injury in the left knee was not associated with 
developing osteoarthritis of the neck or osteoarthritis in 
any other joint.  He specifically stated that the veteran's 
generalized osteoarthritis involving the hips, elbows, neck 
was not due to the injury to his left knee or right hand.

In April 2005, a VA examiner opined that the veteran's 
degenerative joint disease of the cervical spine, bilateral 
hips and elbows were not related to the service-connected 
disability of the left knee or right fifth finger laceration.  
He related that the veteran's osteoarthritis changes were 
mainly due to his age and was generalized.

The Board finds that the preponderance of the evidence fails 
to show a connection between the veteran's osteoarthritis of 
the elbows, hips and cervical spine.  Both VA opinions relate 
the veteran's osteoarthritis to aging and have specifically 
reported that osteoarthritis was not due to the veteran's 
service-connected left knee injury and service-connected 
residuals, tendon laceration with fusion of the right fifth 
finger.  Both of these opinions were based on a complete 
review of the veteran's extensive medical records.  
Additionally, both physicians provided a complete rationale 
for their opinions.  As such, the Board finds these opinions 
to be highly probative.

With respect to the letters submitted by Dr. Cowan, the Board 
finds that this is not supportive of the veteran's claim.  
The Board observes that Dr. Cowan does not specifically 
assert that the veteran's service-connected disabilities of 
the left knee and tendon laceration of the right fifth finger 
caused osteoarthritis of the elbows, hips and cervical spine.  
Likewise, the article submitted in March 2002 showing that an 
airman who experienced stiffness and swelling in one of his 
hands and then noticed his symptoms began to spread to other 
joints of his body lacks probative value in establishing that 
the veteran's osteoarthritis is related to his service-
connected disabilities. 

Since there is no competent medical evidence showing that 
osteoarthritis of the elbows, hips and cervical spine was 
incurred in service, was diagnosed within one year of service 
discharge or was due to a service-connected disability, the 
Board must find that the preponderance of the evidence is 
against the claim, the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to a compensable disability rating for 
service-connected residuals, tendon laceration, with fusion 
of the right fifth finger from March 28, 1994 to May 18, 1998 
and from July 1, 1998 to August 15, 1999.

The regulations governing evaluations of ankylosis and 
limitation of motion of the digits of the hands were amended 
while the veteran's appeal was pending.  See 67 Fed. Reg. 
48784 -48787 (2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216- 5230.  Prior to August 26, 2002, the 
only available criteria for rating by analogy in a case such 
as the instant one was for ankylosis.  Effective August 26, 
2002, there are rating criteria based on limitation of 
motion.  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997); 
VAOPGCPREC 7- 2003;VAOPGCPREC 3-2000.  The Board must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since August 26, 2002 under 
the revised criteria, applying whichever is more favorable to 
the veteran.  Id.

Neither the old nor the new version of 38 C.F.R. §§ 4.71 and 
4.71a is more favorable to the veteran because the potential 
evaluations remain at 0 percent for Diagnostic Code 5227.  
The wording of Diagnostic Code 5227 was clarified without 
change in the rating provided.

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" there 
was a noncompensable (0 percent) rating for the major and 
minor extremities.  38 C.F.R. Part 4.71a, Diagnostic Code 
5227 (2001).  Extremely unfavorable ankylosis can be rated as 
an amputation.  Note following 38 C.F.R. Part 4, Diagnostic 
Code 5227 (2001).  Diagnostic Code 5156 provides a 10 percent 
evaluation for amputation of the little finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  A 20 percent rating is assigned for 
amputation of the little finger with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 
5156.

Effective August 26, 2002, for "little finger, ankylosis of," 
unfavorable or favorable, was assigned a noncompensable (0 
percent) rating for dominant or non- dominant extremity.  A 
note to the regulation provides as follows:  Also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  67 Fed. Reg. 48784, 48786, 48787 
(2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
As noted, the amended criteria also provides for a 
noncompensable rating for any limitation of motion of the 
little finger.  67 Fed. Reg. at 48787, codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  The amended provision is not 
applicable in assigning a rating for the period from March 
1994 to May 1998 and from July 1998 to August 1999. 

From March 1994 to May 1998 and from July 1998 to August 
1998, the Board finds that the evidence shows that the 
veteran's service-connected residuals, tendon laceration more 
nearly approximate extremely unfavorable ankylosis of the 
right little finger.  See 38 C.F.R. § 4.7.  VA examination in 
November 1995 revealed that the veteran kept his finger in a 
flexion position of 40 degrees because of lack of extension 
movement.  The assessment was that he had residuals from deep 
laceration of the right hand with deformity remaining.  A VA 
examination report dated in June 1997 also reveals that the 
veteran's right little finger was kept in a flexion position.  
It was reported that the veteran had a functional deficit of 
the right hand as a result of his service-connected 
residuals, tendon laceration.  In September 1998, it was 
reported that the veteran's little finger was not active and 
that it had an inability to achieve a neutral position.  The 
little finger's proximal interphalangeal joint was stiff and 
sore.  He complained of the little finger not functioning 
properly.  The examiner noted that the veteran had disability 
which involved a lack of extension of the little finger.  A 
December 1998 report from Dr. Rothacker, Jr., M.D. revealed 
that there was a mild droop of the little finger metacarpal 
phalangeal joint and that he could not fully flex the finger.  
A March 1999 treatment report noted that the veteran related 
that he was advised by Dr. Banucci to have the finger 
amputated.  In June 1999, the veteran was noted to have 30 
degrees of flexion contracture at the metacarpal phalangeal 
and proximal interphalangeal joints.  In July 1999, he was 
noted to have an ulnar deviation of the right fifth finger.  
Due to the unfavorable position of the right little finger 
and the functional problems the little finger was causing, 
the veteran underwent fusion of the right little finger 
metaphalangeal joint.  The Board finds that the medical 
evidence concerning the right little finger more nearly 
approximates a disability manifested by extremely unfavorable 
ankylosis.

Under the criteria prior to August 2002, extremely 
unfavorable ankylosis is to be rated under the diagnostic 
code pertaining to amputation.  The Board finds that the 
veteran's service-connected residuals, tendon laceration with 
fusion of the right 5th finger more nearly approximates 
amputation of the little finger without metacarpal resection 
at proximal interphalangeal joint or proximal thereto.  Most 
of the difficulties the veteran had of the right little 
finger involved the upper portion of the finger.  Given the 
foregoing, the Board finds that a 10 percent rating is 
warranted for the service-connected residuals, laceration of 
the tendon with fusion of the right 5th finger under 
diagnostic code 5156, amputation of the little finger.  The 
preponderance of the evidence is against a rating in excess 
of 10 percent as there is no evidence prior to August 1999 
that his disability is analogous to an amputation of the 
little finger with metacarpal resection (more than one-half 
the bone lost).  As previously stated, the veteran described 
problems concerning the top part of his finger as affecting 
the function of the finger.  

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38  C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the assigned 10 percent rating assigned 
as analogous to amputation of the little finger was assigned 
based on functional loss of the right little finger 
disability.  There is no evidence of record showing that a 
rating in excess of 10 percent is warranted under sections 
4.40 and 4.45 any further functional loss.  There is no 
evidence that the veteran's condition is analogous to the 
next higher rating of 20 percent based on amputation of the 
little finger with metacarpal resection.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
is no evidence of marked interference with employment in 
recent years due to the residuals, tendon laceration with 
fusion of the 5th finger beyond the industrial impairment 
acknowledged by the schedular rating.  The Board notes that 
the veteran asserts that his service-connected disability 
interferes with employment.  38 C.F.R. 4.1 provides that 
generally, the degree of disability specified is adequate to 
compensate for a considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  As the veteran has not 
submitted evidence showing any marked interference with 
employment or of frequent hospitalizations due solely to the 
service-connected residuals, tendon laceration, the Board 
finds that the schedular rating criteria are adequate. 

In sum, the veteran's residuals tendon laceration, with 
fusion of the right fifth finger from March 28, 1994 to May 
18, 1998 and from July 1, 1998 to August 15, 1999 more nearly 
approximate extremely unfavorable ankylosis which warrants a 
10 percent rating based on amputation of the little finger.  
The preponderance of the evidence is, however, against the 
claim for a rating in excess of 10 percent for the period of 
March 28, 1994 to May 18, 1998 and from July 1, 1998 to 
August 15, 1999.  As it pertains to this aspect of the claim, 
the benefit-of-the doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Entitlement to an increased disability rating for 
service-connected residuals, tendon laceration, with fusion 
of the right fifth finger, currently rated as 20 percent 
disabling, effective from October 1, 1999.

The veteran's residuals, tendon laceration, with fusion of 
the right fifth finger are currently rated as 20 percent 
disabling by analogy under Diagnostic Code 5156.  Under this 
regulatory criteria, a 20 percent evaluation is assignable 
for amputation of the little finger with metacarpal 
resection.  

As previously noted, effective August 26, 2002, the 
regulations provide that for "little finger, ankylosis of," 
unfavorable or favorable, a noncompensable (0 percent) rating 
for dominant or non- dominant extremity is assigned.  A note 
to the regulation provides as follows:  Also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  67 Fed. Reg. 48784, 48786, 48787 
(2002), codified at 38 C.F.R. § 4.71a, DC 5227.

In August 2004, the VA physician stated that the disability 
of the right fifth finger was very similar to what would be 
expected from a result of an amputation with metacarpal 
resection of the right fifth finger with more than half the 
bone loss.  This is consistent with the 20 percent rating 
currently assigned under DC 5156, amputation of the little 
finger.  There is no evidence that the veteran has disability 
outside of that which is assigned for amputation of the 
little finger with resection of the metacarpal.  This rating 
takes into consideration any impairment that the veteran 
would have of the hand due to an amputation of the little 
finger.

In order for the veteran to be entitled to a rating higher 
than the maximum schedular rating under DC 5156, the record 
must show that his condition warrants the assignment of an 
extraschedular rating.  In this regard, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
record does not reflect that his service-connected residual 
tendon laceration with fusion of right 5th finger has 
required frequent hospitalizations, or has interfered with 
employment in and of itself.  Thus, based on the evidentiary 
record, the aforementioned assignment of a 20 percent 
schedular rating under 38 C.F.R. § 4.71, Diagnostic Code 
5156, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's residuals, tendon laceration 
with fusion of the right 5th finger.  Therefore, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagel 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996).

The evidence in the veteran's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  Thus, the reasonable doubt doctrine does 
not apply, and an increased rating must be denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tendonitis of both arms is denied.

Service connection for arthritis of the hips, elbows, and 
cervical spine is denied.

A 10 percent disability rating for service-connected 
residuals, tendon laceration, with fusion of the right fifth 
finger from March 28, 1994 to May 18, 1998 is granted, 
subject to the regulations governing the payment of monetary 
benefits.

A 10 percent disability rating for service-connected 
residuals, tendon laceration, with fusion of the right fifth 
finger from July 1, 1998 to August 15, 1999 is granted, 
subject to the regulations governing the payment of monetary 
benefits.

An increased disability rating for service-connected 
residuals, tendon laceration, with fusion of the right fifth 
finger, currently rated as 20 percent disabling, effective 
from October 1, 1999 is denied.




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


